Citation Nr: 1504832	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  05-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a major depressive disorder.

2.  Entitlement to service connection for a generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
REMAND


The Veteran served on active duty from May 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In March 2007 and January 2011, the Board remanded the claims for additional development. 

In September 2012, the Board denied the Veteran's claims of service connection for a major depressive disorder and a generalized anxiety disorder.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  Per an April 2013 Joint Motion for Remand (JMR) and Court order, the Board's decision was remanded for compliance with instructions in the JMR.

In January 2014, the Board remanded the claims so that another hearing could be conducted.

In September 2006 and December 2014, the Veteran testified at Board hearings before the undersigned Veterans Law Judge.  Transcripts of the hearings are associated with the claims file.  In December 2014, the undersigned agreed to keep the record open for a period of 30 days for the submission of additional evidence.  See Hearing Transcript at 25.  The Veteran's attorney thereafter submitted a December 2014 private medical opinion by J.H.S., Ph.D.

The most recent supplemental statement of the case (SSOC) was prepared in March 2012.  In March 2014, following the Board's January 2014 remand, the Veteran's attorney submitted to the agency of original jurisdiction (AOJ) an affidavit from the Veteran's mother.  The AOJ did not thereafter address this relevant evidence.  

Although the sole purpose of the Board's remand was to have the AOJ schedule a hearing, the submission of new evidence to the AOJ requires action by the AOJ so as to afford the claimant his right to have all evidence considered at that level.  Consequently, the case must be returned to the AOJ for readjudication and issuance of an SSOC.  See 38 C.F.R. § 19.31(b)(3) (2014).  (The amendment to 38 U.S.C.A. § 7105, which added paragraph (e) allowing for initial consideration of new evidence by the Board does not apply except in cases where a substantive appeal is received on or after February 2, 2013.)

Accordingly, the case is REMANDED for the following action:

After conducting any other necessary development, readjudicate the service connection claims, considering all evidence submitted since the March 2012 SSOC, to include hearing testimony, the March 2014 affidavit from the Veteran's mother, and the December 2014 statement from J.H.S., Ph.D.  If a benefit sought remains denied, issue an SSOC and provide the Veteran and his attorney the requisite period of time to respond.  The case should thereafter be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

